Citation Nr: 0821916	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2004, a statement of the case 
was issued in March 2006, and a substantive appeal was 
received in April 2006.  


FINDING OF FACT

Low back disability was not manifested during service, nor is 
low back disability otherwise related to such service, or to 
the veteran's service-connected left knee disability.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service, nor is low back disability 
proximately due to or caused by a service-connected 
disability. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2003.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating, and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains a VA examination performed in January 
2004.  The January 2004 examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed entitlement to service connection for 
a low back disability, as secondary to his service-connected 
left knee disability.  Service connection is in effect for a 
left knee disability rated 10 percent disabling from October 
28, 1992 and 30 percent disabling from November 3, 2003.  

A service Report of Medical Examination dated in May 1975 for 
separation purposes reflects that the veteran's spine was 
clinically evaluated as normal.  There are no service medical 
records which reflect a diagnosis of low back disability.  

VA examination dated in November 1992 reflects a history of 
L5-S1 surgery seven years prior, or in approximately 1985.

VA outpatient treatment records dated in June 2003 reflect 
that the veteran was assessed with chronic intermittent low 
back pain status post laminectomy of L4-5 in 1985.  

The veteran underwent a VA examination in January 2004.  He 
reported low back pain on a chronic basis since at least 
1985, when he had a herniated nucleus pulposus at L5-S1 and 
laminectomy.  He reported another back injury in 1988, but no 
additional surgery.  He stated that his back decreased with 
cold, wet weather and was stiff, particularly in the morning.  
He claimed that back pain is 4/10 on a good day, and 8/10 on 
a bad day.  

Upon physical examination, the veteran had a flat back with a 
10 centimeter midline scar from the laminectomy.  The 
examiner assessed degenerative disc disease of the lumbar 
spine, status post herniated nucleus pulposus, L5-S1, and 
status post laminectomy L4-5, secondary to herniated nucleus 
pulposus.  The examiner opined that the two herniated nucleus 
pulposes of the lumbar spine, and the one surgery, are not 
connected to the veteran's left knee or to service.  The 
examiner explained that he could not draw an axis between the 
back injuries and surgery and either the veteran's active 
service or his service-connected left knee disability.  The 
report shows the examiner reviewed the entire claims folder, 
to include service medical records.

The Board notes that the earliest medical observation of a 
back condition is the November 1992 VA examiner's observation 
that the veteran had had back surgery in approximately 1985.  
The earliest medical evidence of a diagnosed low back 
disability is in 2003.  This is 10 and 18 years after the 
veteran's separation from service, respectively.  

There are no medical findings, opinions or other evidence to 
support an etiological relationship between the veteran's 
diagnosed low back disability and his period of active 
service.

The veteran has also claimed that his low back disability 
developed due to his service-connected left knee disability.  
He has submitted a statement from his witness, P.R.H., who 
attested the veteran injured his back as a stock clerk 
because he had to continually make allowances for his left 
knee disability when lifting heavy objects.  

However, there are no medical findings, opinions, or other 
evidence of record to support this conclusion, and the record 
does not show-nor do the veteran or the witness submit-that 
the veteran's witness, a friend and co-worker, has the 
medical expertise necessary to provide such an opinion.  

This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the veteran's own statements and 
that of his witness to the effect that his low back 
disability is causally related to his active service and his 
service-connected left knee disability; however, it is noted 
that the veteran and his witness have not been shown to have 
the medical expertise necessary to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issue adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected left knee 
disability, is not warranted.  

The appeal is denied.  


____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


